PER CURIAM.
We affirm the trial court’s denial of Lawrence Hough’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) without prejudice for Hough to file a timely and legally sufficient motion under Florida Rule of Criminal Procedure 3.850 challenging the voluntary and intelligent nature of his plea should Hough have the grounds to do so. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
NORTHCUTT, A.C.J., and CASANUEVA, J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.